PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Viacheslav Dubeyko, et al. 
Application No. 15/922,007
Filed: March 15, 2018
For: VOLATILITY MANAGEMENT FOR MEMORY DEVICE

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed June 2, 2022, to revive the above-identified application
 under the unintentional provisions of 37 CFR 1.137(a).

The petition is GRANTED.

This application became abandoned as a result of petitioner’s failure to file an appeal brief (and fee required by 37 CFR 41.20(b)) within the time period provided in 37 CFR 41.37(a).  As an appeal brief (and appeal brief fee) was not filed within two (2) months of the Notice of Appeal filed January 22, 2021, and no extensions of time under the provisions of 37 CFR 1.136(a) was obtained, the appeal was dismissed and the proceedings as to the rejected claims were terminated.  See 37 CFR 1.197(b).  As no claim was allowed, the application became abandoned on March 23, 2021.  See MPEP 1215.04.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and the fee of $2,000.00, and the submission required by 37 CFR 1.114; (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay.  

The application is being forwarded to the Technology Center Art Unit 2136 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 
272-1058.   Inquiries relating to further prosecution should be directed to the Technology Center.


/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions